This is an action to foreclose a mortgage heard before Schenck, J., at Spring Term, 1880, of Iredell Superior Court, upon the pleadings, report of referee, exceptions thereto, and argument of counsel. Judgment was given for plaintiff and the defendant appealed.
The plaintiff moved in this court to dismiss the appeal for want of a compliance with the requirements of section 301 of the Code. It is the established practice of this court, where upon an appeal there is no bill of exceptions nor statement of the case accompanying the record sent up, to affirm the judgment of the court below, unless upon examination error be found in the record. It is the duty of the appellant to this court to see the case so made out as distinctly to present the points upon which the judgment below is sought to be reviewed. Fleming v. Halcomb, 4 Ired., 268;State v. Orrell, Busb., 217; State v. Murray, 80 N.C. 364.
And then it is expressly provided in section 301 of the Code, that the appellant "shall cause to be prepared a *Page 684 
concise statement of the case embodying the instructions of the judge as signed by him if there be any exceptions thereto, and the requests of the counsel of the parties for instructions if there be any exception on account of the granting, or withholding thereof, and stating separately in articles numbered, the errors alleged."
There was no statement of the case under this section nor any bill of exceptions under the former practice, and we are unable to discern any error in the record. The judgment of the court below must therefore be affirmed.
No error.                                    Affirmed.